Fourth Court of Appeals
                                         San Antonio, Texas
                                            February 17, 2015

                                           No. 04-14-00660-CV



                                    IN THE INTEREST OF J.A.E. JR.,

                         From the County Court at Law No 2, Webb County, Texas
                                   Trial Court No. 2011CVQ002377-C3
                                 Honorable Jesus Garza, Judge Presiding

                                                ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to March 19, 2015.

                                                           PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Jose L. Arce II                             Rande K. Herrell
                 1101 Market St                              Assistant Attorney General
                 Laredo, TX 78040-0000                       Appellate Litigation Section - Child Support Division
                                                             P.O. Box 12017, Capitol Station (Mail Code 038-1)
                                                             Austin, TX 78711-2017